      Case 1:17-cv-00712-CL     Document 87      Filed 10/21/19   Page 1 of 4




Barbara Wilt
7826 Brookside Avenue
Sebastopol, CA 95472.
Phone: (510) 531-4135
Fax:none

Defendant Pro Per

                             United States District Court

                               Medford Oregon Division

G. SMITH,                                         CASE NO. 1:17-cv-00712- CL

       Plaintiff,                                 OBJECTION TO RECOMMENDED
                                                  ORDER AS TO BARBARA WILT'S
                                                  MOTION TO DISMISS 12(b)6 and
Vs.                                               REQUEST FOR VEXATIOUS
                                                  LITIGANT FINDING &
JILL LIMERICK, BARBARA WILT and                   REQUIREMENT FOR G.
JAMES SANSONE,                                    SMITH'S FULL NAME TO BE
                                                  ON THE PAPER & ORDER &
                                                  REQUEST OT PAY MY FILING
    DEFENDANTS.                                   COSTS
_ _ _ _ _ _ _ _ _ _ _ _ ____,!

      TO JUDGE CLARKE AND THE U.S. COURT:
      This objection is respectfully submitted to the court by defendant Barbara Wilt
regarding the Recommended Order To Dismiss in the hopes that the
recommendation will address the other issues that were in my motion that are not
mentioned or ruled on. While I agree with his statements about why I am being
dismissed from her case; I am afraid its nearly meaningless if you don't do more to
protect others and me.


  1. Please rule on the clear perjury of G. Smith aka Gwendolyn Walker Smith
                      that I detailed in my motion to dismiss.
      The Judge did not address my part of my motion when I prove that she
perjured herself to get a fee waiver in this case. The fee waiver swears that this new
case is not related to any prior Judgment or case when it is.

                                           1
       Case 1:17-cv-00712-CL       Document 87      Filed 10/21/19    Page 2 of 4




         I have been sued twice before by Gwendolyn Walker Smith and I keep paying,
 not her. I have a $42,000 judgment in Sonoma County Court and a dismissal in a
 prior U S District Court case. Why is there no mention of Smith's perjury? She was
 able to file this third '?ase against me because she gets to file for free. I have to spend
 money to defend or she will harass me forever if I allow a default. She has a law
 degree and uses that knowledge as a weapon to harass me using the courts.


       2. Why isn't G. Smith ruled a Vexatious Litigant in all Federal Courts?
        Smith already sued me in California Federal Court and this Oregon Federal
Court. Without an all Federal Court vexatious Litigant Order, she can still now go to
another state like Arizona.
        Suing people is her sport, as she admits, she has a law degree but no license.
Without a Vexatious litigant order as to all Federal courts, she will waste more time in
other courts and target others and me endlessly. She will sue again and again but
never even pay a filing fee.
        Having a paper that I won my motion to dismiss is not winning. It is a
testament that she can cost me money at any time and the judgment I have against
her is worthless. This is not justice.


              3. Why won't the court make her pay for my filing fees?
        I also saw that rule 11 let's the courts fine her, please fine her the costs
mailing and copying and the lawyer consult that total $700.00.
        This is a frivolous lawsuit. I am elderly on Social Security and can only work
part time. The filing fee is a lot of money. Gwendolyn Smith sues people for free.by
lying on her application about prior cases and gets fee waivers in every court. If she
does not have to pay why should I? I read that the court has the power when there is
a lie on the fee waiver form to make the her pay the filing fee and make her pay for
my filing fee as a sanction for her bad faith and for abusing the courts.
        The court fails to see her sport is harassing me. Please do something to really
. stop her.


                                              2
      Case 1:17-cv-00712-CL      Document 87      Filed 10/21/19   Page 3 of 4




  4. Why won't the court make her use her true name and put it on the Order?
      Gwendolyn Smith admits in her papers that she is using "G. Smith" to avoid
int~rnet searches that connect her name to past cases so she can hide· as she
  '         ....   - .    '

attacks. I ask that the or~er add her actual name Gwendolyn Walker Smith and the
other names she uses in court; Gwen Smith, Gwendolyn Walker Smith, G. Smith,
Gwen Walker, & Gia Shultz that I already showed the court with the other judgments
in my motion, so the record of her court cases is correct for the public and the courts
that have been harmed.
                                    CONCLUSION
       Please make consequences for her doing this baseless case and dismiss it
after making a vexatious litigant order that she can't sue anyone in any Federal Court
without cause & include all her different names as shown in the exhibits attached to
my motion i.e. Gwen Smith, Gwendolyn Walker Smith, G. Smith, Gwen Walker, & Gia
Shultz; and make her pay me for my filing fee and James Sansone's filing fee.


Respectfully Submitted,

October 15, 2019
                                          Barbara Wilt




                                           3
     Case 1:17-cv-00712-CL          Document 87       Filed 10/21/19        Page 4 of 4




                  CERTIFICATE OF SERVICE VIA FIRST CLASS MAIL

      I hereby certify thaf on the date signed by me below, I mailed via US First Class

Mail the following document:

OBJECTION TO RECOMMENDED MOTION TO DISMISS 12(b)6 AND
REQUEST FOR VEXATIOUS LITIGANT FINDING &
JILL LIMERICK, BARBARA WILT and REQUIREMENT FOR G.
JAMES SANSONE, SMITH FULL NAME TO BE ON THE PAPER & ORDER

By placing the document in a prepaid envelope addressed as follows:

James Sansone REPRESENTED BY
John P. Girarde
88 Kearny St., 10th Floor
San Francisco, CA 94108-5530

Jill Limerick REPRESENTED BY
Douglas M. McGeary
2 North Oakdale Ave.
Medford, OR 97501

G. Smith, Plaintiff
55 Willow Way
Sedona, AZ 86336

I verify under the penalty of perjury that the above is true and correct.


DATED: October 15, 2019
                                       Defendant Barbara Wilt
